Citation Nr: 1424117	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to November 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

This case was previously before the Board in July 2013, at which time the issues currently before the Board were remanded to the Appeals Management Center (AMC) and/or RO to schedule a new hearing before a Veterans Law Judge at the RO and to send proper notice to the Veteran's updated address, as noted in the Veteran's August 2012 statement.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the appellant's claims must be remanded yet again.  Stegall, supra.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2013 remand, the Board directed the AMC/RO to schedule a new travel board hearing for the Veteran and to mail notice of the hearing to the Veteran's updated address on Butler Avenue.  

The latter part of this remand request was not accomplished.

Specifically, the AMC/RO scheduled a new hearing for the Veteran in January 2014 and mailed notice of the hearing in December 2013 to an address at Cleveland School Road.  The notice of the hearing was returned as undeliverable.  The claims file notes that the Veteran did not appear at his January 2014 hearing.  As such, the Board finds the Veteran was not properly notified of his scheduled Board hearing as required by VA regulations.  See 38 C.F.R. § 20.704(b).  Therefore, remand is required in order to reschedule the Veteran's travel board hearing and provide proper notice to the Veteran at his current address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO and notify him of the scheduled hearing at his latest address of record, the address at Butler Avenue.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



